Pemberton, J.
(dissenting) — The property in question was secured through the negotiations of the wife, Mrs. Katie Esgate. She testified: “I had to run the expense of keeping him and everything else . it took'all our financial resources, and I asked him for some money; well, he was going to borrow it himself but he was unable to do so, he didn’t have any money in cash, as he said and as we knew, so he transferred this property to us in order so we could raise the money on it; and that is how it was done. ’ ’ The husband was present in court when this testimony was offered. If these facts were not true it was his duty to contradict them. The wife was the agent of the community. The principal accepting property through the negotiations of an agent accepts it upon the conditions . agreed to by the agent. As we said in the case of Bowers v. Good, 52 Wash. 384, 100 Pac. 848:
“In this state the management and control of community property is vested in the husband, and the wife cannot, without his consent, make any valid contract with reference thereto, unless it be for necessaries for herself or the family. "When, therefore, the husband knowingly permits the wife to deal with the community property, his consent to her acts and all of her acts is implied, and he cannot afterwards hold to those which redound to his benefit and repudiate those which are *623against Ms interest. He must accept the contract as an entirety, or repudiate it as an entirety, and in this instance he will not he permitted to say that his wife had authority to contract for the land, hut did not have authority to settle and relinquish any right acquired thereunder. ’ ’
Certainly the community securing a deed to property through the negotiations of the wife accepts the property subject to the terms of the agreement.
The judgment of the trial court should be affirmed.